







EXHIBIT 10.15
CONFIDENTIALITY AND NON-COMPETE AGREEMENT


In consideration of my employment with Franklin Electric Co., Inc. (“Employer”)
and other good and valuable consideration, the receipt and sufficiency of which
consideration are hereby acknowledged, I agree on this ____ day of ____, in the
year _______ as follows:
 
CONFIDENTIALITY
 
1.
I acknowledge that Employer has certain non-public confidential information,
including (a) technical information, such as drawings, specifications, design
tolerances, manufacturing methods and processes, as well as research and
development efforts, results and plans, and (b) client information, such as
client contact information, contract terms, client listings, files, purchase
history, needs and preferences; (c) financial information, such as sales plans
and forecasts, sales and earnings figures, profitability information, and
pricing; (d) corporate strategies, new product, marketing and other strategic
plans; and (e) personnel files and information (“Confidential Information”). I
understand that my employment with Employer places me in a position of trust and
confidence, and in the course of my employment with Employer and because of the
nature of my responsibilities, I have received and will receive access to
Employer’s Confidential Information, which I recognize and agree is highly
sensitive and valuable, and is the exclusive property of Employer.

 
2.
During my employment with Employer and thereafter, I will maintain all
Confidential Information that comes into my possession as confidential and as
the exclusive property of Employer, and such Confidential Information shall not
be disclosed by me nor used by me in any way, except as required by my duties
to, and for the benefit of, Employer. I will not remove any Confidential
Information from Employer’s premises except as my duties shall require and as
authorized by Employer.

 
3.
Upon any termination of my employment, I will immediately turn over all of the
following to my supervisor, and I shall retain no copies thereof: all documents
and files (whether paper, digital, electronic or otherwise) that were supplied
to me by Employer, or that were obtained or created by me pursuant to my duties
for Employer, including all drawings, designs, specifications, manuals, keys,
computer equipment and software, computer printouts and databases, and any other
materials supplied to me by Employer or purchased with Employer’s funds, and all
copies (whether copied onto paper, electronic, digital, tape, or other media)
thereof.

 
COVENANT NOT TO COMPETE, NOT TO HIRE EMPLOYEES, AND OTHER COVENANTS
 
4.
A. Activity Covenant: For a period of eighteen (18) months after I cease to be
employed by Employer for any reason, I will not directly or indirectly engage
in, or assist any other person or entity to engage in, any Restricted Activity.
“Restricted Activity” as used herein means: (i) the design, development,
manufacture, assembly, or distribution of electrical submersible motors,
electrical submersible motor controls and submersible pumps that are sold, or
are offered or intended for sale, within or to the United States or the European
Union in competition with those designed, developed, manufactured, assembled,
distributed or sold by Employer and the (ii) solicitation, encouragement, or
inducement (or assisting anyone else to solicit, encourage, or induce) any
agent, vendor, supplier or independent contractor to terminate, reduce or
curtail their business or relationship with Employer.

 
B. Customer-Based Restriction: For a period of eighteen (18) months after I
cease for any reason to be an employee of Employer, I will not, directly or
indirectly, solicit (or assist in the solicitation of) orders for Competitive
Products from, or provide any Competitive Product to, any Customer or Potential
Customer of Employer. “Customer” means only those customers with whom Employer
actually did business during the last year of my employment, and “Potential
Customer” shall mean any person or entity to which Employer provided a proposal
or bid during the last year of my employment.

 

- 50 -

--------------------------------------------------------------------------------



C. Non-Compete Covenant: For a period of eighteen (18) months after I cease to
be employed by employer for any reason, I will not directly or indirectly,
within the United States or the European Union, become employed by, work for, or
otherwise provide services to, any Competitor in any capacity that relates to
the design, development, manufacture, assembly, distribution or sale of
Competitive Products. “Competitive Products” means electrical submersible
motors, electrical submersible motor controls and submersible pumps.
“Competitor” means any person or entity that designs, develops, manufactures,
assembles, distributes or sells electrical submersible motors, electrical
submersible motor controls and/or submersible pumps in competition with
Employer. 

 
D. Non-Hire Agreement: For a period of eighteen (18) months after I cease for
any reason to be an employee of Employer, I will not, directly or indirectly,
(a) hire, interview for employment, offer employment to, or employ any
Restricted Employee, or assist anyone else to do so, or (b) solicit, advise,
encourage or induce (or assist in the solicitation, advising, encouragement or
inducement of) any Restricted Employee to terminate his or her employment with
Employer or suggest that s/he do so. “Restricted Employee” means any person who
was employed by Employer within the last three (3) months of my employment with
Employer, and with whom I had contact or for whom I had direct or indirect
supervisory responsibility during my employment with Employer.

 
E. Other covenants: At the time of giving my notice, I will also inform Employer
of the name of my new Employer. I recognize that the business of Employer is
global, with most of its sales and business activities being concentrated in the
United States and the European Union, and I recognize that my duties for
Employer relate to its business in (and its Confidential Information relating
to) both of those areas. The foregoing restrictions will not unduly hamper my
ability to make a living in my field, and these restrictions are a fair and
reasonable way to protect Employer and its legitimate business interests.

 
OTHER AGREEMENTS
 
5.
In addition to any damages awarded by any court and all other remedies otherwise
available at law or in equity, Employer shall be entitled to injunctions, both
preliminary and final, enjoining and restraining any breach or threatened or
intended breach of paragraphs 2, 3 and 4, and I hereby consent to the issuance
thereof without Employer being required to post any bond. In the event that
Employer shall successfully enforce any part of this Agreement through legal
proceedings, I agree to pay to Employer all costs and attorneys’ fees reasonably
incurred by it in that endeavor. In the event that I am found to have breached
any covenant in this agreement, the time period provided for in that covenant
shall be deemed tolled (i.e., it will not run) for so long as I am in violation
of that covenant.

 
6.
I understand and agree that this Agreement is not a guarantee of continued
employment for any period. My employment is at will. This means I am free to
terminate my employment at any time, for any reason, and that Employer retains
the same rights.

 
7.
This Agreement shall be construed and applied under Indiana law. If any one or
more of the provisions contained in this Agreement shall, for any reason, be
held to be invalid or unenforceable in any respect, this Agreement shall be
construed as if such provision had never been contained herein, and the
remainder of this Agreement shall be enforceable and binding upon the parties.
If any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad (for example as to temporal scope), it
shall be construed and limited so as to be compatible with the applicable law as
it then shall appear.

 


EMPLOYEE:
EMPLOYER:
   
 
by
   
[printed name]
its
   
date:
date:
   






- 51 -

--------------------------------------------------------------------------------





